Citation Nr: 1138253	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas which denied a compensable rating for bilateral hearing loss. 

In October 2010 a Board hearing was held via videoconference; the transcript is of record. 

In November 2010 the Board remanded the claim for a VA audiological examination to be conducted.  The remand order was not complied with and in May 2011 the Board again remanded the claim for a VA audiological examination, which has since been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the issue of employability has not been raised by the record.  The Veteran testified that he is not working due to his non-service connected diabetes and arthritis, not due to his hearing loss.  There is no indication that the Veteran's service-connected hearing loss has precluded him from obtaining employment.  As such, the issue of unemployability has not been raised and consideration of TDIU is not warranted. 





FINDING OF FACT

The Veteran's hearing loss measured Level I in the right and left ears at the most impaired.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

An April 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

The October 2009 VA examination results were unreliable for the left ear and another VA examination was conducted in August 2011; the Veteran has not argued, and the record does not reflect, that this later examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was, in fact, adequate as the examiner evaluated the Veteran and provided findings to allow application of the rating criteria.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. At 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
 
Analysis 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85. 

The noncompensable evaluation for bilateral hearing loss was assigned under Diagnostic Code 6100.  

Under the rating criteria, the basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average decibel threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  These test results are entered into a table of the rating schedule (Table VI) to determine the auditory acuity level of each ear (ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness), and these auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

The Veteran contends that his hearing loss is worse than the noncompensable rating currently assigned. 

At an October 2009 VA audiology evaluation the examiner was unable to obtain reliable consistent responses to pure tone thresholds for the left ear, therefore only the right ear threshold measurements will be used. Pure tone thresholds for the right ear, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
20
25
35
40
30
98
I




At an August 2011 VA audiology evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
15
20
25
35
24
94
I
LEFT
20
25
30
30
26
94
I

Applying the rating criteria to the findings noted above, both of the VA examinations result in Level I hearing acuity for the right and left ears at the most impaired.  See 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeral designations for each ear to Table VII results in a noncompensable evaluation for hearing impairment.  38 C.F.R. §§ 3.383, 4.85(h) (2011).  Staged ratings are not required.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 508.

The provisions of 38 C.F.R. § 4.86 pertaining to exceptional patterns of hearing loss are not for application as the requirements have not been met. 

The Veteran is competent to report his symptomatology, to include difficulty hearing music and hearing speech when there is background noise such as being in a crowd of people.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the appropriate rating for his bilateral hearing loss and his views are of limited probative value.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The audiometric test results do not provide a basis for a compensable rating for bilateral hearing loss at any time during the appeal period.   

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable rating for bilateral hearing loss is not warranted.



Extraschedular 

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment has not been shown.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 





ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


